Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 1 of 25 PageID 1




                    IN THE UNITED STATES DISTRICT COURT FOR
                         THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION


 SUNTRUST EQUIPMENT FINANCE &                   )
 LEASING CORP.,                                 )
                                                )
           Plaintiff,                           )
                                                )      CIVIL ACTION FILE NO._______
 v.                                             )
                                                )
 INTERNATIONAL SPEEDWAY                         )
 CORPORATION,                                   )
                                                )
           Defendant.                           )
                                                )
                                                )

                                        COMPLAINT

           Plaintiff SunTrust Equipment Finance & Leasing Corp. (“Plaintiff” or “STEFL”),

 by and through undersigned counsel, files its Complaint against International Speedway

 Corporation (“ISC”) as follows.

                                      INTRODUCTION

                                               1.

           This lawsuit arises out of ISC’s steadfast refusal to pay STEFL even a single dime

 of rent for the 500 mobile solar generators (“MSGs”) it subleases for use at its onsite

 events.

                                               2.

           STEFL entered into a commercial arrangement in 2017 with DC Solar

 Distribution, Inc. (“DC Solar”), a manufacturer and distributor of MSGs, and ISC, a

 publicly-traded corporation that owns and operates race tracks across the United States.
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 2 of 25 PageID 2




                                               3.

        As the basis of the commercial arrangement, STEFL agreed to purchase from a

 DC Solar affiliate 500 MSG’s that DC Solar had manufactured. STEFL then agreed to

 lease the MSGs back to DC Solar, which in turn subleased the MSGs to ISC to use at five

 of ISC’s racetracks (collectively the “Sale/Leaseback/Sublease”). STEFL, DC Solar, and

 ISC all understood and agreed that ISC, a publicly traded company with a market

 capitalization in excess of $1.5 billion at the time of the transaction, was the ultimate user

 of the MSGs and thus would have the ultimate financial responsibility.

                                               4.

        Because STEFL was relying on ISC to make payments under the Sublease (as

 defined below) obligations, as a critical part of the Sale/Leaseback/Sublease, STEFL

 would only allow a “Permitted Sublessee” to use the MSGs pursuant to a “Permitted

 Sublease”—i.e., a sublease that STEFL had approved. STEFL expressly approved (and

 incorporated as an exhibit to the Master Lease (as defined below)) the Sublease that

 governs ISC’s right to use STEFL’s MSGs.

                                               5.

        DC Solar stopped making required lease payments in December 2018 and thus

 went into default under the Master Lease. STEFL then stepped into the shoes of DC

 Solar pursuant to its contractual rights under the Master Lease and notified ISC to make

 payment directly to STEFL under the Sublease. ISC, however, has failed to respond to

 STEFL’s demands for payment, thus necessitating this litigation.




                                             -2 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 3 of 25 PageID 3




                                             6.

        DC Solar has recently been accused by federal investigators of operating a Ponzi

 Scheme (as defined below) by which investors in DC Solar were misled about both the

 existence of certain MSGs and lease revenue for certain MSGs.         DC Solar filed a

 bankruptcy petition on February 4, 2019.

                                             7.

        While ISC has not been accused of involvement in the Ponzi Scheme (as defined

 below), evidence recently disclosed to STEFL has raised significant concerns about ISC’s

 and DC Solar’s lack of candor in their dealings with STEFL. Specifically, despite being

 on notice of and acknowledging that ISC’s right to use the MSGs was only authorized

 under a Permitted Sublease, ISC and DC Solar secretly entered into Addendum 1 (as

 defined below) to the Sublease (as defined below) on the very day the Sublease was

 signed, and then Addendum 2 (as defined below) a few months later (collectively, the

 “Secret Addendums”). The Secret Addendums radically changed the applicable terms of

 the Sublease by (among other things) conditioning ISC’s obligation to make payments

 under the Sublease on DC Solar’s compliance with a separate set of sponsorship

 agreements by which DC Solar advertised itself at ISC events. The Secret Addendums

 effectively turned the Sublease into a financing arrangement for DC Solar’s Sponsorship

 Agreements with ISC, rather than the Sale/Leaseback/Sublease established by the Master

 Lease and Sublease.




                                            -3 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 4 of 25 PageID 4




                                              8.

          The Secret Addendums were not disclosed to STEFL, and neither ISC nor DC

 Solar ever sought STEFL’s consent.

                                              9.

          STEFL seeks payment from ISC of $46,093,072.50, representing the accelerated

 payments due under the Sublease, along with related interest and attorney’s fees. STEFL

 seeks, in the alternative, a declaration that the Secret Addendums are void and

 unenforceable because they violate both the Master Lease and Sublease.

                                         PARTIES

                                             10.

          STEFL is a Georgia corporation that maintains its principal place of business at

 3333 Peachtree Road, Northeast, 4th Floor, Atlanta, Georgia 30326.

                                             11.

          ISC is a Florida corporation that maintains its principal place of business at One

 Daytona Boulevard, Daytona Beach, Florida. ISC may be served with process by serving

 its registered agent, W. Garrett Crotty, at One Daytona Blvd., Daytona Beach, Florida

 32114.

                              JURISDICTION AND VENUE

                                             12.

          This Court has jurisdiction over the subject matter of this action pursuant to 28

 U.S.C. §1332. Plaintiff and Defendant are citizens of different states and the amount in

 controversy, without interest and costs, exceeds seventy-five thousand dollars




                                             -4 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 5 of 25 PageID 5




 ($75,000.00).   Specifically, STEFL is a citizen of Georgia because it is a Georgia

 corporation that maintains its principal place of business in Atlanta, Georgia. ISC is a

 citizen of Florida because it is a Florida corporation that maintains its principal place of

 business in Daytona Beach, Florida.       Further, the action involves claims that seek

 damages in excess of the jurisdictional amount. The actual amount in controversy in this

 matter exceeds $46,000,000.

                                             13.

        Venue is proper in the United States District Court for the Middle District of

 Florida pursuant to 28 U.S.C. §1391(b)(1) because ISC is a resident of Volusia County,

 Florida, which is located within the Middle District of Florida, Orlando Division.

                                     BACKGROUND

                                     The Master Lease

                                             14.

        STEFL entered into a Master Equipment Lease Agreement No. 10194 with DC

 Solar on September 25, 2017 (the “Master Lease”). A true and correct copy of the

 Master Lease is attached hereto as Exhibit A.

                                             15.

        The Master Lease was the format for Sale/Leaseback/Sublease transactions

 between STEFL and DC Solar through which STEFL became the owner of MSGs that

 STEFL would leaseback to DC Solar, who in turn entered into the subleases on the terms

 set forth in the Master Lease.




                                            -5 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 6 of 25 PageID 6




                                          16.

        Under the Master Lease, STEFL granted DC Solar the right to sublease the

 “Equipment”—i.e., the MSGs—to “Permitted Sublessees,” which the Master Lease

 defines as including Defendant ISC or “any other sublessee with [STEFL’s] prior

 consent,” under a “Permitted Sublease,” which the Master Lease defines as “a sublease

 of any Equipment between [DC Solar] and a Permitted Sublessee under a sublease

 agreement in the form of Exhibit A hereto as approved by [STEFL].”

                                          17.

        Paragraph 16(a) of the Master Lease provides that DC Solar “SHALL NOT …

 SUBLET THE EQUIPMENT TO, OR PERMIT THE EQUIPMENT TO BE USED BY,

 ANYONE OTHER THAN [ISC] OR A PERMITTED SUBLESSEE UNDER A

 PERMITTED SUBLEASE, IN EACH CASE WITHOUT LESSOR’S PRIOR

 CONSENT.”

                                          18.

        The term and rent for the MSGs are set forth in applicable equipment schedules,

 which were then agreed to by STEFL and DC Solar on September 28, 2017 and

 November 3, 2017.

                                          19.

        Equipment Schedule 001 was entered into between STEFL and DC Solar on

 September 28, 2017 (“Schedule 001”). Pursuant to Schedule 001, STEFL leased 300

 MSGs to DC Solar with $6,750,000 paid upfront and subsequent monthly payments of




                                          -6 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 7 of 25 PageID 7




 $232,500 over a term of 120 months. A true and correct copy of Schedule 001 is

 attached hereto as Exhibit B.

                                            20.

        Equipment Schedule 002 was entered into between STEFL and DC Solar on

 November 3, 2017 (“Schedule 002”). Pursuant to Schedule 002, STEFL leased 200

 MSGs to DC Solar with $4,500,000 paid upfront and subsequent monthly payments of

 $155,000 over a term of 120 months. A true and correct copy of Schedule 002 is

 attached hereto as Exhibit C.

                                            21.

        Paragraph 14 of the the Master Lease contains a default provision that defines an

 “Event of Default” as, among other things, failure by DC Solar to “make any payments of

 Rent (in good, collected and indefeasible funds) within five (5) days after the same shall

 have become due.”

                        The Sublease Between DC Solar and ISC

                                            22.

        On September 27, 2017, shortly after STEFL and DC Solar had executed the

 Master Lease, DC Solar (or “Sublessor”) and ISC (or “Sublessee”) entered into the

 Mobile Solar Equipment Sublease (the “Sublease”), under which ISC agreed to sublease

 the 500 MSGs from DC Solar with $450,000 to be paid monthly over a term of 120

 months. A true and correct copy of the Sublease is attached hereto as Exhibit D.




                                            -7 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 8 of 25 PageID 8




                                              23.

        The Sublease incorporates the Master Lease and attaches a copy thereto, and thus

 ISC was on notice of all of the provisions contained in the Master Lease.

                                              24.

        Paragraph 4 of the Sublease requires ISC to make payment of rent to DC

 Solar/Sublessor on a monthly basis and provides that “any rent payment not received by

 the fifth (5th) day of the month shall be considered late.”

                                              25.

        Paragraph 13 of the Sublease defines an event of default under the Sublease as

 including ISC’s “failure to make any payment when due, when such failure continues for

 ten (10) days after Sublessee receipt of written notice from Sublessor specifying the

 default.”

                                              26.

        Paragraph 14 of the Sublease grants Sublessor, upon an event of default by ISC,

 the right to “declare each and every obligation of Sublessee to Sublessor under this

 Sublease immediately due and payable and recover the balance of rents and charges due

 under this Sublease.”

                                              27.

        Paragraph 14 of the Sublease further grants Sublessor, upon an event of default by

 ISC, entitlement to “all collection costs, costs of repair, maintenance or rehabilitation of

 the [MSGs], and reasonable attorney’s fees and out-of-pocket expenses.”




                                              -8 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 9 of 25 PageID 9




                                             28.

        Paragraph 19 of the Sublease expressly designates STEFL as a third-party

 beneficiary to the Sublease “entitled to the right and benefits thereunder” and grants

 STEFL the right to “enforce the provisions hereof as if it were a party thereto.”

                                             29.

        The Sublease contains a legend immediately prior to the signature blocks for the

 Sublease that states in bold that the Sublease is “NON-CANCELLABLE FOR THE

 TERM INDICATED ABOVE AND SUBLESSEE’S OBLIGATION TO PAY RENT

 AND ANY OTHER AMOUNTS OWING HEREUNDER IS ABSOLUTE AND

 UNCONDITIONAL IN ALL EVENTS.”

                                             30.

        Finally, paragraph 20 of the the Sublease states that the “Sublease and the Master

 Lease constitute the entire contract between [DC Solar and ISC] with regard to the

 subject matter hereof, are the final expression of agreement with respect thereto and

 supersede all prior oral or written discussions or agreements. There are no Sublease

 terms which are not contained herein or in the Master Lease.” (emphasis added).

                        STEFL’s Consent to the Sublease and
                    Rights to Enforce ISC’s Obligations to Pay Rent

                                             31.

        STEFL entered into the Master Lease with the understanding that subleases would

 subsequently be executed.




                                             -9 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 10 of 25 PageID 10




                                               32.

          STEFL consented to the Sublease as a Permitted Sublease in reliance on the terms

   of the Sublease, including the 120-month term and the stream of revenue arising from

   ISC’s use of the MSGs. STEFL’s financial analysis of the viability of the deal, in fact,

   was specifically premised on the representations and undertakings that ISC, a publicly

   traded company with a market capitalization of more than $1.5 billion at the time of the

   transaction, would be providing a regular stream of payments for its use of the MSGs

   under the terms of the Sublease.

                                               33.

          On September 27, 2017, DC Solar and STEFL entered into a Subleasing Consent

   and Amendment (the “Schedule 001 Consent”) to the Sublease. A true and correct copy

   of the Schedule 001 Consent is attached hereto as Exhibit E.

                                               34.

          Pursuant to the Schedule 001 Consent, DC Solar agreed to “assign its rights but

   not its obligations under any Sublease Agreement to STEFL hereunder.”

                                               35.

          DC Solar further agreed in the Schedule 001 Consent that “[u]pon the occurrence

   of an Event of Default under the [Master] Lease, STEFL . . . may exercise all of the rights

   and remedies set forth in the [Master] Lease or any Sublease Agreement” and “shall have

   the right to notify [ISC] . . . to make payments directly to STEFL.”




                                              - 10 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 11 of 25 PageID 11




                                              36.

           On November 3, 2017, DC Solar and STEFL entered into a separate Subleasing

   Consent and Amendment (the “Schedule 002 Consent”). A true and correct copy of the

   Schedule 002 Consent is attached hereto as Exhibit F.

                                              37.

           As with the Schedule 001 Consent, DC Solar agreed to “assign its rights but not

   its obligations under any Sublease Agreement to STEFL hereunder” and “[u]pon the

   occurrence of an Event of Default under the Lease, STEFL . . . may exercise all of the

   rights and remedies set forth in the Lease or any Sublease Agreement” and “shall have

   the right to notify [ISC] . . . to make payments directly to STEFL.” The Schedule 001

   Consent and the Schedule 002 Consent are referred to collectively herein as the

   “Consents.”

                                              38.

           DC Solar granted STEFL a security interest in the Sublease through the Consents.

   Specifically, DC Solar agreed to “assign[] and grant[] to STEFL a continuing security

   interest in any and all Sublease Agreements and all proceeds thereof” and agreed to

   “irrevocably authorize[] STEFL to file UCC Statements and other filings with respect to

   the Collateral without [DC Solar’s] authentication to the extent permitted by Applicable

   Law.”

                                              39.

           STEFL filed a UCC Financing Statement to perfect its security interest in the

   Sublease and in “all rentals and other sums due, now or hereafter, under the Sublease, and




                                             - 11 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 12 of 25 PageID 12




   any other proceeds of insurance required under the Sublease, and all products and

   proceeds of the foregoing” on October 17, 2017. A true and correct copy of the UCC

   Financing Statement is attached hereto as Exhibit G.

                                               40.

          Thus, under the Master Lease and Consents, STEFL effectively limited its

   dependence on DC Solar’s performance under the Sublease to the delivery and

   acceptance of the MSGs by ISC.

              STEFL’s Assumption of DC Solar’s Rights Under the Sublease

                                               41.

          DC Solar failed to make required rent payments to STEFL for payments due

   under the Master Lease in December 2018.

                                               42.

          DC Solar’s failure to make such payments constituted an Event of Default under

   the Master Lease, thus authorizing STEFL, as assignee of DC Solar’s rights in the

   Sublease and pursuant to the terms of the Consents, to exercise all of Sublessor’s rights

   against Sublessee under the Sublease, including demanding payment of the rent payments

   owed under the Sublease.

                                               43.

          On January 15, 2019, STEFL notified ISC that an Event of Default in the Master

   Lease between STEFL and DC Solar had occurred and demanded that all rent payments

   under the Sublease be made directly to STEFL. A true and correct copy of the January

   15, 2019 letter is attached hereto as Exhibit H.




                                              - 12 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 13 of 25 PageID 13




                                              44.

          Despite being placed on notice of STEFL’s right to receive rent payments under

   the Sublease, ISC has failed and refused to make any payments to STEFL.

                                              45.

          On March 8, 2019, STEFL wrote another letter to ISC, notifying ISC that ISC had

   failed to make both the February and March 2019 rent payments due under the Sublease.

   The March 8, 2019 letter also alerted ISC that STEFL would exercise its remedies under

   the Sublease if ISC did not cure its late payments within 10 business days.

                                              46.

          A true and correct copy of the March 8, 2019 letter is attached hereto as Exhibit I.

                                              47.

          ISC failed to respond to STEFL’s notice or cure its default under the Sublease.

                                              48.

          Under the terms of the Sublease, STEFL has the right to declare all amounts owed

   under the Sublease immediately due and payable as a result of ISC’s default.

                                              49.

          STEFL declared all such amounts immediately due and payable, which total

   $46,093,072.50, through the “Amended Complaint for Declaratory Judgment, Breach of

   Contract and Possession of Personal Property” filed on April 9, 2019, in the case styled

   SunTrust Equipment Finance & Leasing Corp. v. International Speedway Corporation,

   Case No. 1:19-cv-01493 (N.D. Ga.).




                                             - 13 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 14 of 25 PageID 14




                          ISC’s Secret Addendums with DC Solar

                                              50.

          On September 27, 2017, the same day the Sublease was executed, ISC and DC

   Solar secretly entered into an Addendum to Mobile Solar Equipment Sublease

   (“Addendum 1”), an agreement that would radically change the nature of the Sublease. A

   true and correct copy of Addendum 1 is attached hereto as Exhibit J.

                                              51.

          STEFL was not aware of and did not consent to Addendum 1.

                                              52.

          ISC expressly represented to STEFL in a letter dated September 27, 2017, that the

   MSGs were being subleased to ISC “pursuant to the Sublease.” ISC’s letter to STEFL

   omitted the material fact that the Sublease had been purportedly amended that very day

   by Addendum 1. A true and correct copy of the September 27, 2017 letter is attached

   hereto as Exhibit K.

                                              53.

          Addendum 1 purported to condition ISC’s obligations under the Sublease on the

   consummation of multiple sponsorship agreements between certain affiliates of ISC and

   DC Solar (the “Sponsorship Agreements”). Addendum 1 purportedly gave ISC the right

   to terminate the Sublease if any of the Sponsorship Agreements were not consummated

   by October 6, 2017.




                                             - 14 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 15 of 25 PageID 15




                                              54.

          Addendum 1 also inserted a “cross-default” provision that purportedly allowed

   ISC to declare a default on any other agreements between ISC, or any of its affiliates, and

   DC Solar, including the Sponsorship Agreements.

                                              55.

          The Sponsorship Agreements required a DC Solar affiliate to make annual

   payments totaling $7.5 million at the beginning of each calendar year to ISC for the right

   to market itself at ISC’s events.

                                              56.

          Under Addendum 1, at the end of a five-year term, coterminous with the initial

   term of the Sponsorship Agreements, ISC could then purportedly exercise a termination

   right and walk away from the Sublease.

                                              57.

          ISC and DC Solar entered into a second Addendum to Mobile Solar Equipment

   Sublease on March 6, 2018 (“Addendum 2”). A true and correct copy of Addendum 2 is

   attached hereto as Exhibit L.

                                              58.

          STEFL was not aware of and did not consent to either Addendum 1 or Addendum

   2. ISC failed to disclose these Secret Addendums to SunTrust, and ISC never obtained

   consent from SunTrust to modify the Sublease pursuant to the Secret Addendums.




                                             - 15 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 16 of 25 PageID 16




                                              59.

          The Secret Addendums turned the Sublease into a cash generation scheme for DC

   Solar and a financing vehicle for the Sponsorship Agreements for ISC, as ISC would not

   serve as the ultimate source of repayment for the Sublease as contemplated under the

   Master Lease and Sublease.

                                              60.

          Joel Chitwood, Executive Vice President and Chief Operating Officer of ISC, has

   stated in a Declaration filed in the United States Bankruptcy Court for the District of

   Nevada that DC Solar’s entry into the Sponsorship Agreements with ISC was a

   “requirement and part of the bargain struck between the parties concerning the Sublease.”

                                              61.

          Thus, ISC has admitted that there were Sublease terms that were not included in

   the Sublease as initially executed on September 27, 2017.

                                              62.

          As highlighted in pleadings filed in DC Solar’s bankruptcy proceedings, ISC had

   a history of omitting the complete terms of its intended agreements with DC Solar to

   secure other sponsorship agreements. Prior to entering into the Sublease, ISC entered

   into three subleases with other third-parties for the use of MSGs, and each of those

   subleases also contain similar addendums with similar provisions to the Secret

   Addendums.




                                             - 16 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 17 of 25 PageID 17




                                              63.

          While the terms of the Secret Addendums could have been easily incorporated

   into the form of the Permitted Sublease, they would not have been approved by STEFL,

   as the terms of the Secret Addendums radically altered the payments between the parties

   under the Sublease. Specifically, by (a) adding a requirement that DC Solar enter into the

   Sponsorship Agreements, (b) permitting ISC to declare DC Solar in default under the

   Sublease if DC Solar failed to perform under the Sponsorship Agreements, and (c)

   changing the term of the Sublease to be conterminous with the term of the Sponsorship

   Agreements, ISC attempted to use the Secret Addendums to completely alter the

   underlying financial dynamics of the relationship without obtaining STEFL’s consent.

                                              64.

          As approved by STEFL, ISC, which is a publicly traded company with a market

   capitalization of more than $1.5 billion at the time of the transaction, served as the

   ultimate source of repayment of the Master Lease through its monthly sublease payments

   and was the entity that provided financial stability to the Sale/Leaseback/Sublease. As

   altered by the Secret Addendums, however, DC Solar’s proceeds from the sale of the

   MSG’s to STEFL became the source of repayment for the Sale/Leaseback/Sublease since

   the Secret Addendums required a DC Solar affiliate to pay $7.5 million for the

   Sponsorship Agreements to receive $5.4 million from the Sublease. By entering into the

   Secret Addendums, ISC received $2.1 million to sublease the MSGs.




                                             - 17 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 18 of 25 PageID 18




                                  DC Solar’s Bankruptcy

                                             65.

          On February 4, 2019, DC Solar and several of its affiliates filed for bankruptcy

   relief under Chapter 11 of the Title 11 of the United States Code. The bankruptcy is

   being jointly administered by the U.S. Bankruptcy Court, District of Nevada, and is

   styled In Re: Double Jump, Inc., Lead Case No. 3:19-BK-50102-BTB (Bankr. D. Nev.).

                                             66.

          On February 22, 2019, ISC filed a motion for relief from stay in the bankruptcy

   proceedings. ISC sought relief from the stay so that it could exercise its remedies with

   respect to the Sponsorship Agreements and attempted to terminate those along with the

   Sublease. (See In Re: Double Jump, Inc., Lead Case No. 3:19-BK-50102-BTB (Bankr.

   D. Nev.) at Dkt. No. 174).

                                             67.

          On March 18, 2019, a special agent of the FBI named Christopher Phillips filed a

   Declaration in an in rem forfeiture federal lawsuit styled United States of America v.

   Approximately $6,567,897.50 Seized From CTBC Bank, Account Number 3800191916,

   Case No. 2:19-CV-00485 in the United States District Court for the Eastern District of

   California.

                                             68.

          In his declaration, Agent Phillips described in detail the results of an FBI

   investigation of the operations of companies widely understood to be DC Solar, DC Solar




                                            - 18 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 19 of 25 PageID 19




   Solutions, Inc., and affiliates as demonstrating “evidence of a Ponzi-type investment

   fraud scheme” (the “Ponzi Scheme”).

                                                69.

          On March 22, 2019, the bankruptcy case was converted to a case under Chapter 7

   and a trustee was appointed. (See In Re: Double Jump, Inc., Lead Case No. 3:19-BK-

   50102-BTB (Bankr. D. Nev.) at Dkt. Nos. 438, 439, and 440).

                                                70.

          On May 21, 2019, the Sublease, the Master Lease, and all related agreements

   were rejected by the trustee pursuant to § 365 of the Bankruptcy Code. (See In Re:

   Double Jump, Inc., Lead Case No. 3:19-BK-50102-BTB (Bankr. D. Nev.) at Dkt. No.

   787). However, the Bankruptcy Court did not grant the relief sought under ISC’s motion

   to lift the stay. Accordingly, neither the Sublease, the Master Lease, nor any other related

   agreements are part of the bankruptcy estate in DC Solar’s bankruptcy proceedings and

   STEFL is not stayed from bringing this action in this Court.

                                    CLAIMS FOR RELIEF

                                            COUNT I

                          (Breach of the Master Lease and Sublease)

                                                71.

          Plaintiff re-alleges and incorporates by reference all of the allegations contained

   in paragraphs 1–70, as if fully alleged and set forth herein.




                                               - 19 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 20 of 25 PageID 20




                                               72.

          The Sublease, in the form approved by STEFL, is a valid and enforceable

   agreement.

                                               73.

          ISC is required by the terms of the Sublease to make rent payments and other

   payments on a monthly basis pursuant to the terms of and in the amounts described in the

   Sublease.

                                               74.

          Under the terms of the Sublease, DC Solar has the right to declare each and every

   obligation of ISC to be immediately due and payable upon an event of default, as defined

   in the Sublease.

                                               75.

          Through the Consents, DC Solar assigned all of its rights under the Sublease to

   STEFL upon the occurrence of an Event of Default under the Master Lease.

                                               76.

          DC Solar also granted STEFL the right to demand that ISC make payments

   directly to STEFL.

                                               77.

          STEFL is an express third-party beneficiary of the Sublease and is entitled to the

   benefits and rights thereunder and to enforce its provisions.




                                              - 20 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 21 of 25 PageID 21




                                               78.

          An Event of Default occurred under the Master Lease when DC Solar failed to

   pay the amounts due under the Master Lease in December 2018.

                                               79.

          STEFL exercised its right to take an assignment of all of DC Solar’s rights under

   the Sublease and demanded that ISC make the payments due under the Sublease to

   STEFL by written notice on January 15, 2019.

                                               80.

          ISC refused to make payment, in breach of the Sublease, within ten (10) day of

   the January 15, 2019 notice, and at times thereafter.

                                               81.

          ISC’s failure to make payments to STEFL constitutes an Event of Default under

   the Sublease.

                                               82.

          STEFL provided written notice to ISC on March 8, 2019 of its default under the

   Sublease.

                                               83.

          STEFL has the right to declare each and every obligation of ISC due and payable

   and to recover the balance of rents and charges due under the Sublease, as well as

   reasonable attorney’s fees, late fees, and prejudgment interest.




                                              - 21 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 22 of 25 PageID 22




                                                84.

          STEFL declared such amounts due and payable, in the total amount of

   $46,093,072.50, on April 9, 2019.

                                                85.

          As of August 20, 2019, ISC owes STEFL $46,093,072.50 in accelerated rent

   under the Sublease, as well as prejudgment interest.

                                                86.

          Under Paragraph 14 of the Sublease, STEFL has the right to recover its

   reasonable attorney’s fees and out-of-pocket expenses incurred in the filing and

   prosecution of this Action. STEFL has retained undersigned counsel to file and prosecute

   this Action.

                                                87.

          ISC’s failure to pay amounts due under the Sublease has forced STEFL to initiate

   litigation to recover such amounts. ISC is liable to STEFL for all reasonable attorney’s

   fees and out-of-pocket expenses, in an amount to be determined at trial.

                                           COUNT II

                                       (Declaratory Relief)

                                                88.

          Plaintiff re-alleges and incorporates by reference all of the allegations contained

   in paragraphs 1–70, as if fully alleged and set forth herein.

                                                89.

          This count is brought pursuant to 28 U.S.C. § 2201.




                                               - 22 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 23 of 25 PageID 23




                                               90.

          This Court is authorized pursuant to 28 U.S.C. § 2201, “[i]n a case of actual

   controversy within its jurisdiction, … [to] declare the rights and other legal relations of

   any interested party seeking such declaration.”

                                               91.

          An actual controversy exists between STEFL and ISC regarding whether the

   Secret Addendums are enforceable by ISC.

                                               92.

          DC Solar, in its role as lessee to STEFL under the Master Lease, only had the

   right to permit subleasing or use of the MSGs pursuant to the terms of a Permitted

   Sublease.

                                               93.

          The Secret Addendums are not part of the “Permitted Subleases” because STEFL

   never approved them. DC Solar did not have capacity or authority to lease the MSGs

   under the terms of the Secret Addendums.             Thus, the Secret Addendums are

   unenforceable.

                                               94.

          The Secret Addendums violate Paragraph 3(n) of the Master Lease, which

   provides that “no information contained in any Lease Document,” which term is defined

   to include the Sublease, contains any untrue statement of material fact or omits a material

   fact necessary to make the statements contained . . . therein not misleading in light of the




                                              - 23 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 24 of 25 PageID 24




   circumstances under which they were made.”       As such, the Secret Addendums are

   unenforceable.

                                            95.

          The Secret Addendums violate Paragraph 20 of the Sublease, which provides that

   “there are no Sublease terms which are not contained herein….” As such, the Secret

   Addendums are unenforceable.

                                            96.

          Given the effect of the Secret Addendums on the Sublease, enforcement of the

   Secret Addendums as against STEFL would be unconscionable and contrary to public

   policy because ISC, despite having notice of STEFL’s requirement that any sublease by

   DC Solar under the Master Lease be a Permitted Sublease and STEFL’s status as an

   express third-party beneficiary of the Sublease, knew or had reason to know that the

   Secret Addendums had not been disclosed to or approved by STEFL.

                                            97.

          Accordingly, STEFL seeks a judicial declaration, pursuant to 28 U.S.C. § 2201,

   that the Secret Addendums are unenforceable.


                                  PRAYER FOR RELIEF

          WHEREFORE, Plaintiff respectfully requests that the Court:

     1.   Award STEFL damages for breach of the Master Lease and the Sublease in an

          amount of $46,093,072.50;

     2.   Enter a declaratory judgment declaring the Secret Addendums unenforceable;




                                           - 24 -
Case 6:19-cv-01624-CEM-EJK Document 1 Filed 08/22/19 Page 25 of 25 PageID 25




     3.   Award STEFL its reasonable attorney’s fees and costs incurred in this action

          pursuant to the terms of the Sublease;

     4.   Award STEFL pre-judgment and post-judgment interest to the extent permitted by

          law, and;

     5.   Order other such other and further relief as the Court deems just and proper.

          This 22nd day of August, 2019.

                                                   s/ Suzanne Barto Hill
                                                   DANIEL J. GERBER, ESQUIRE
                                                   Florida Bar No. 0764957
                                                   SUZANNE BARTO HILL, ESQUIRE
                                                   Florida Bar No. 0846694
                                                   RUMBERGER, KIRK & CALDWELL, P.A.
                                                   300 South Orange Avenue, Suite 1400 (32801)
                                                   Post Office Box 1873
                                                   Orlando, Florida 32802-1873
                                                   Telephone: (407) 872-7300
                                                   Telecopier: (407) 841-2133
                                                   E-mail: dgerber@rumberger.com
                                                            shill@rumberger.com

                                                   Lawrence A. Slovensky
                                                   (pro hac vice application filed herewith)
                                                   Georgia Bar No. 653005
                                                   Jeffrey R. Dutson
                                                   (pro hac vice application filed herewith)
                                                   Georgia Bar No. 637106
                                                   Aaron Parks
                                                   (pro hac vice application filed herewith)
                                                   Georgia Bar No. 224347
                                                   KING & SPALDING LLP
                                                   1180 Peachtree Street, N.E.
                                                   Atlanta, Georgia 30309
                                                   (404) 572-4600
                                                   Email: lslovensky@kslaw.com
                                                           jdutson@kslaw.com
                                                           aparks@kslaw.com
                                                   Attorneys for Plaintiff, SunTrust Equipment
                                                   Finance & Leasing Corporation


                                             - 25 -
